Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 5 in Figure 28 in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that it is not an undue burden to examine all the various embodiments.  This is not found persuasive because searching all the various embodiments would require additional text search queries and strategies as well as the examination of all the different features in the current set of claims and on amendment.  In addition, the embodiments were not generically claimed. Each embodiment has been specifically claimed to the exclusion of other claimed embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022
Claim 8 has been withdrawn since it is drawn towards an embodiment locating the coil in the movable member rather than in the fixing portion in elected Species 5 in Figure 28.
Claim 11 has been withdrawn since it is drawn towards an embodiment locating the coil in the linkage assembly rather than in the fixing portion in elected Species 5 in Figure 28.


DETAILED ACTION
This is the first action on the merits for application 16/802000.  Claims 1-11 are currently pending in this application. Claims 1-3, 5, are under examination.



Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASQUA (2018/0237104) in view of KASAI (9,491,788) and YOUN (2021/0344235).

Regarding Claim 1, PASQUA teaches A rear derailleur (10) of a bicycle, comprising: a fixing portion (12) which is adapted to be connected to a frame (1109) of the bicycle; a linkage assembly (20) pivotally connected to the fixing portion (12); a moving portion (16) pivotally connected to the linkage assembly (20); a chain guide assembly (18) connected to the moving portion (16); and a driving assembly comprising a motor (34) and a driving gear assembly [0007], wherein the motor comprises an output shaft (32) adapted to drive the driving gear assembly; the driving gear assembly is connected to the linkage assembly (20); the output shaft (32) of the motor (34) drives the linkage assembly (20) to pivot via the driving gear assembly, thereby to drive the moving portion (16) and the chain guide assembly (18) to move; at least one rechargeable battery (40) adapted to provide an electrical energy required for the motor (34); a charging circuit [0190](444) is disposed on the fixed portion (12)(housing at 444); the at least one rechargeable battery (40) is adapted to receive an electric power.
PASQUA does not teach a coil and a wireless charging circuit, wherein the coil is adapted to receive an external charging power; the wireless charging circuit is electrically connected to the coil and the at least one rechargeable battery and is adapted to receive an electric power of the coil for charging the at least one rechargeable battery.
	KASAI teaches a wireless charging circuit, adapted to receive an external charging power; the wireless charging circuit is electrically connected to the at least one rechargeable battery and is adapted to receive an electric power for charging the at least one rechargeable battery (Col. 12 lines 32-56)(Col. 10 lines 52-67).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA to use a wireless charging circuit as in KASAI to make it more convenient to charge the derailleur.
	YOUN teaches a coil (210) adapted to receive external charging power [0113]-[0115].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in PASQUA to use a wireless charging coil as in YOUN to efficiently and cost effectively convert a magnetic field into electric energy.

Regarding Claim 2, PASQUA teaches wherein the coil has a receiving surface (210) for receiving the external charging power and faces an outside direction of the linkage assembly. In YOUN the primary and secondary coils need to be in close proximity, so a secondary coil would face in an outer direction to allow for close proximity [0105].  In addition, some side of the secondary coil would necessarily face an outside direction.

Regarding Claim 5, PASQUA as modified teaches wherein the fixing portion (12) has a housing (housing at 444)[0190], and the coil (YOUN 210) is disposed in the housing.




Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the coil is disposed on the fixing portion, and the outside direction is one of an upward direction and a downward direction of the fixing portion with the other elements in Claim 3.


Conclusion
The prior art made of record in the attached form PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654